Citation Nr: 1226480	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for a bilateral knee disability.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board notes that the Veteran has not yet been afforded a VA examination.  In this regard, the Veteran contends that his bilateral knee disability is related to an in-service injury.  Although, no such injury is documented in his service treatment records, the Veteran has undergone a bilateral knee replacement and has been diagnosed with osteoarthritis.  

According to a January 2005 letter from the Veteran's treating provider, R. S. P. F., M.D., the Veteran injured his knees while serving in Vietnam, when he was thrown following an explosion, although he did not seek treatment at that time; Dr. F noted that the Veteran's degenerative joint disease and post-traumatic osteoarthritis could have been caused by his claimed in-service injury.  Regardless, the Veteran contends that VA and private medical records indicate continuity of symptomatology for his bilateral knees in the years following active service.  As such, the medical evidence is unclear whether the Veteran's bilateral knee disability is causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for a bilateral knee disability.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board apologizes to the Veteran for the delay in the adjudication of his case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the etiology of his bilateral knee disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Assuming that the Veteran was injured in service from May 1968 to December 1969, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee disorder is causally or etiologically related to an event or injury during military service from May 1968 to December 1969?

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service; particular note should be paid to the Veteran's service treatment records.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the January 2007 statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


